Citation Nr: 1108807	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  96-50 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired chronic psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a May 1995 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined, inter alia, that sufficient new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a nervous condition.  The Board initially reviewed the matter in July 1998 and broadened the issue to new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, as the record reflected a number of psychiatric diagnoses.  At that time, the Veteran had submitted additional evidence without waiving initial consideration by the RO.  Consequently, the Board remanded the appeal for RO initial consideration of the additional evidence.

The matter came before the Board a second time in August 2002 and the Board reopened the Veteran's claim of entitlement to service connection for a psychiatric disorder and sought to develop additional evidence internally under 38 C.F.R. § 19.9(a)(2) (2002), which procedure was subsequently invalidated by the United States Court of Appeals for the Federal Circuit.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Following a change in VA policy, the Board ceased its internal development of evidence and remanded the claim to the RO in October 2003, for further development.  Thereafter, the case was remanded in June 2006 and again in September 2009 for further procedural and evidentiary development.  Denial of the claim for VA compensation for an acquired chronic psychiatric disability, to include PTSD, was confirmed in a September 2010 rating decision/supplemental statement of the case, after which the case was returned to the Board in November 2010, and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  The Veteran served in combat conditions in the Republic of Vietnam and was exposed to combat-related stressors sufficient to support a diagnosis of PTSD.

2.  The clinical evidence is in relative equipoise regarding the Veteran's Axis I diagnosis of PTSD.


CONCLUSION OF LAW

Resolving all doubt in the claimant's favor, the criteria for entitlement to service connection for PTSD are deemed to have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As will be further discussed below, the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder (specifically PTSD) is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) on this claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the claim on appeal.

Entitlement to service connection for PTSD

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran's service personnel records show that he served in the United States Army as an infantryman, and that he served in the Republic of Vietnam from September 1968 to December 1968.  Although his military decorations do not include any medals or awards that specifically denote participation in combat, his service treatment records clearly show that in November 1968, he sustained a shell fragment wound to his right lower quadrant.  He is, in fact, presently service connected for residuals of a shell fragment wound of his abdomen.  Furthermore, the Veteran has related a stressor account in which his military unit came under enemy attack in Vietnam in September 1968, during which an armored personnel carrier attached to his unit was struck by an enemy rocket, causing the vehicle to explode and producing multiple fatalities and injuries.  Based on his account, the Joint Service Records Research Center (JSRRC) conducted archival research that confirmed the veracity of the Veteran's stressor account described above.  Therefore, in view of the foregoing discussion, the Veteran's exposure to a combat-related stressor sufficient to support a diagnosis of PTSD is factually conceded.

The primary factual controversy associated with the Veteran's claim is due to the presence of conflicting clinical evidence regarding his current psychiatric diagnosis on Axis I.  The Board first takes note that the Veteran's service treatment records do not show any diagnosis or treatment for a chronic psychiatric disability during service, and his post-service medical records do not indicate onset of a psychotic disorder to a compensable degree within one year following his separation from active duty in April 1970, so as to permit a grant of service connection on a presumptive basis.  

Thereafter, the pertinent private and VA clinical records reflect that the Veteran was first treated for psychiatric complaints in October 1985, when he was diagnosed with situational-type depression and anxiety related to life stressors and problems at the workplace.  The psychiatric evidence thereafter is conflicted with regards to the Veteran's PTSD diagnosis.  The evidence of record shows that the Veteran received psychiatric counseling, treatment, and examination for his Axis I condition from various private and VA sources for the period from October 1985 to November 2010, and that these records show different diagnoses that were sometimes at variance with each other even during the same time period.  Of note, VA and private psychiatric examination and treatment notes dated from 1997 - 2004 show consistent Axis I diagnoses that included PTSD related to Vietnam combat stressors from one psychiatric physician who treated the Veteran from September 1997 to December 2002, whereas other psychiatric physicians addressing the Veteran's Axis I diagnoses for the same time period diagnosed only depression, anxiety, and a major depressive disorder with psychotic features.  Of these, one VA physician affirmatively ruled out a diagnosis of PTSD on examination in November 2005, on the basis that the Veteran's psychiatric profile did not meet the criteria for PTSD.

In an effort to definitively resolve the question regarding the Veteran's present Axis I diagnosis, VA provided the Veteran with psychiatric examinations in June 2008, November 2008, and May 2010.  Opinions obtained from these studies concluded, based on review of the Veteran's claims file, that he did not meet the criteria for PTSD.  The aforementioned opinions went on to state that while diagnoses of depressive disorder and major depression were supported by the record, these diagnoses were not related to his military service.  

In contrast to the clinical findings discussed above, in November 2010 the Veteran was examined and treated by another VA psychiatric physician, who found a firm diagnosis of PTSD that was clinically attributed to the Veteran's history of exposure to combat stressors in service.

The Board has considered the aforementioned historical and medical evidence.  As previously stated, the Board has factually conceded that the Veteran's in-service combat stressors have been objectively verified by the historical evidence and his service treatment records.  Having weighed the probative value of each clinical report addressing his psychiatric diagnosis, it finds that the diagnostic picture presented by a broad overview of the entirety of the relevant record is approximately balanced and in relative equipoise regarding the issue of the Veteran's current PTSD diagnosis.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence supports a diagnosis of PTSD related to his in-service exposure to combat-related stressors.  His claim of entitlement to service connection for PTSD is thus granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


